              Case 2:20-cr-00011-JAM Document 73 Filed 09/09/20 Page 1 of 1


     MICHAEL D. LONG
 1   Attorney at Law
     California State Bar Number 149475
 2   901 H Street, Suite 301
     Sacramento, CA 95814
 3   Telephone: (916) 201-4188
     Facsimile: (916) 442-8299
 4   Email:       mike.long.law@msn.com
 5   Attorney for Defendant
     ISAIAH MEZA
 6

 7                               UNITED STATES DISTRICT COURT

 8                 IN AND FOR THE EASTERN DISTRICT OF CALIFORNIA

 9
                                              ) Case No.: Cr.S-20-11 JAM
10   United States of America,                )
                                              )
11                 Plaintiff,                 ) ORDER TO FILE UNDER SEAL THE
                                              ) SCHOOL RECORDS OF ISAIAH MEZA
12          vs.                               )
                                              )
13   ISAIAH MEZA.                             )
                                              )
14                 Defendant                  )
                                              )
15
                                              ORDER
16

17
            GOOD CAUSE APPEARING, IT IS HEREBY ORDERED THAT EXHIBITS A, B, F,

18   G AND H, THE SPECIAL EDUCATION AND PSYCHOEDUCATIONAL REPORTS OF

19   THE SCHOOL RECORDS OF ISAIAH MEZA, SHALL BE FILED UNDER SEAL.

20
     IT IS SO ORDERED.
21

22

23
     Dated: 9/9/2020                                /s/ John A. Mendez______________
24                                                  JUDGE JOHN A. MENDEZ
                                                    U.S. DISTRICT COURT JUDGE
25




                                              -3-
